Citation Nr: 0411214	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for total abdominal 
hysterectomy.

2.  Entitlement to an increased rating for fibrocystic breast 
disease, currently evaluated as zero percent disabling.

3.  Entitlement to an increased rating for residuals, right 
ovarian cyst, currently zero percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from September 1979 
to September 1992.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2000, a statement of the 
case was issued in May 2002 and then re-mailed to the veteran in 
June 2002.  A substantive appeal was timely received in August 
2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on her part. 


REMAND

The appellant initially requested a Board hearing in Washington, 
D.C.  However, in correspondence dated April 2004, the veteran 
requested a Board hearing at the RO.  The case must therefore be 
returned to the RO so that the requested hearing can be scheduled. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all notice and assistance requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and implementing regulations, 
now codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the veteran has been properly 
advised of (a) the information and evidence not of record that is 
necessary to substantiate her claims, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the veteran is expected to provide.

2.  The RO should take appropriate action to schedule the veteran 
for a Board hearing at the RO, depending on whether she indicates 
a desire for a live Board hearing conducted at the RO (Travel 
Board ) or a Board videoconference hearing.  She should be 
informed of the date, time and location of such hearing, and a 
copy of the notice letter should be associated with the claims 
file.  After the hearing is conducted, or in the event the veteran 
cancels the hearing or fails to appear, the case should be 
returned to the Board.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





